internal_revenue_service number release date index number --------------------------- ------------- -------------------------------------- ------------------------ ------------------------ department of the treasury washington dc third party communication none date of communication not applicable_person to contact -------------------------- id no ------------- telephone number --------------------- refer reply to cc corp plr-112657-09 date date legend distributing ---------------------------------------------------------------------------- -------------------------------------------------------------------- ---------------------------- distributing ---------------------------------------------------------------------------- -------------------------------------------------------------------- ------------------ controlled -------------------------------------------- --------------------------------------------- -------------------------------- shareholder a ----------------------------------------------------------------------- ---------------------- shareholder b ----------------------------------------------------------------------- ------------------ ------------------------- shareholder c ----------------------------------------------------------------------- shareholder d ------------------------------------------------------------------------ ------------------------------ shareholder e ------------------------- ----------------------------------------------------------------------- plr-112657-09 shareholder f business a location a location b service a state a state b a b c d x dear ---------------- -------------------- ------------------------------------ --------------------------------------------- -------------------------------- ----------------------------------- ----------------------------------------- ------------- ------------------ -------- -------- --------- --------- ---- this letter responds to your representative’s letter dated date requesting rulings as to the federal_income_tax consequences of a proposed transaction additional information was submitted by emails dated date and date the material information submitted for consideration is summarized below the rulings contained in this letter are based upon facts and representations submitted by the taxpayer and accompanied by a penalties of perjury statement executed by an appropriate party this office has not verified any of the material submitted in support of the request for rulings verification of the information representations and other data may be required as part of the audit process in particular this office has not reviewed any information pertaining to and has made no determination regarding whether the internal distribution and split-off each described below i satisfy the business_purpose requirement of sec_1_355-2 of the income_tax regulations ii are used principally as a device for the distribution of the earnings_and_profits of the distributing_corporation or the controlled_corporation or both see sec_355 of the internal_revenue_code as amended the code and sec_1 plr-112657-09 d or iii are part of a plan or series of related transactions pursuant to which one or more persons will acquire directly or indirectly stock representing a 50-percent_or_greater_interest in the distributing_corporation or the controlled_corporation see sec_355 and sec_1_355-7 summary of facts distributing a state a corporation is the common parent of an affiliated_group_of_corporations that files a consolidated_return for federal_income_tax purposes distributing is owned a percent by shareholder a b percent by shareholder b c percent shareholder c and d percent by shareholder d shareholder e and shareholder f together the other shareholders distributing wholly owns distributing controlled a state b corporation is a wholly owned subsidiary of distributing controlled was formed to effectuate the proposed transaction described below distributing directly conducts business a in location a the location a business and location b the location b business the financial information submitted by distributing indicates that the location a business and the location b business each have had gross_receipts and operating_expenses representing the active_conduct_of_a_trade_or_business for each of the past five years proposed transaction for what are represented to be valid business purposes and to effect the separation distributing proposes the following steps the proposed transaction i distributing will transfer the assets of the location b business to controlled in exchange for all of the controlled stock and the assumption by controlled of related liabilities if any the contribution ii distributing will distribute the stock of controlled to distributing the internal distribution iii distributing will distribute the controlled stock to shareholder c in exchange for all of his distributing stock the split-off iv controlled and distributing will enter into an agreement not to exceed x months under which distributing will provide services relating to business a to controlled the service agreement representations the following representations have been made contribution and the internal distribution in connection with the plr-112657-09 a b c d e f g h any indebtedness owed by controlled to distributing after the internal distribution will not constitute stock_or_securities no part of the consideration distributed by distributing will be received by distributing as a creditor employee or in any capacity other than that of a shareholder of distributing the five years of financial information submitted on behalf of the location a business conducted by distributing are representative of its present operations and with regard to that business there have been no substantial operational changes since the date of the last financial statements submitted throughout the five-year period ending on the date of the internal distribution distributing and distributing will have been the principal owners of the goodwill and significant assets of the location a business and they will continue to be the owners following the internal distribution the five years of financial information submitted on behalf of the location b business to be conducted by controlled immediately after the internal distribution are representative of its present operation and with regard to that business there have been no substantial operational changes since the date of the last financial statements submitted distributing and distributing will have been principal owners of the goodwill and significant assets of the location b business through the five-year pre- distribution period until the split-off and controlled will be principal_owner of these assets after the split-off following the internal distribution distributing will continue the active_conduct of the location a business independently and with its separate employees following the internal distribution controlled will continue the active_conduct of the location b business independently and with its separate employees neither the location a business conducted by distributing nor control of an entity conducting this business will have been acquired during the five- year period ending on the date of the internal distribution in a transaction in which gain_or_loss was recognized or treated as recognized under prop_reg sec_1_355-3 in whole or in part neither the location b business to be conducted by controlled nor control of an entity conducting this business will have been acquired during the five-year period ending on the date of the internal distribution in a plr-112657-09 i j k l m n transaction in which gain_or_loss was recognized or treated as recognized under prop_reg sec_1_355-3 in whole or in part the internal distribution will be carried out to facilitate the split-off the split-off will separate the location a business from the location b business and thereby eliminate management disagreements that have developed over how best to conduct operations at the two locations the internal distribution is motivated in whole or substantial part by this corporate business_purpose the internal distribution will not be used principally as a device for the distribution of earnings_and_profits of distributing or controlled or both the internal distribution is not part of a plan or series of related transactions within the meaning of sec_1_355-7 pursuant to which one or more persons will acquire directly or indirectly stock representing a percent or greater interest within the meaning of sec_355 in distributing or controlled including any predecessor or successor of any such corporation the total adjusted_basis of the assets transferred to controlled by distributing in the contribution will equal or exceed the sum of i the total liabilities assumed as determined under sec_357 by controlled and ii the total amount of any money and the fair_market_value of any other_property within the meaning of sec_361 received by distributing and transferred to its creditors in connection with the reorganization any liabilities assumed as determined under sec_357 in the contribution will have been incurred in the ordinary course of business and will be associated with the assets being transferred the total fair_market_value of the assets transferred to controlled by distributing in the contribution will exceed the sum of i the amount of any liabilities assumed as determined under sec_357 by controlled in connection with the exchange ii the amount of any liabilities owed to controlled by distributing that are discharged or extinguished in connection with the exchange and iii the amount of any cash and the fair_market_value of any other_property other than stock and securities permitted to be received under sec_361 without the recognition of gain received by distributing in connection with the exchange if any the fair_market_value of the assets of controlled will exceed the amount of its liabilities immediately_after_the_exchange plr-112657-09 o p q r s t u distributing will neither accumulate receivables nor make extraordinary payments of its payables in anticipation of the internal distribution its no intercorporate debt will exist between distributing and distributing on the one hand and controlled on the other at the time of or subsequent to the internal distribution immediately before the internal distribution items of income gain loss deduction and credit will be taken into account as required by the applicable intercompany_transaction regulations see sec_1_1502-13 and - as in effect before the publication of t d 1995_2_cb_147 and as currently in effect sec_1_1502-13 as published by t d further any excess_loss_account that distributing has in the controlled stock will be included in income immediately before the internal distribution to the extent required by regulations see sec_1_1502-19 at the time of the internal distribution distributing will not have an excess_loss_account in the stock of controlled payments made in connection with any continuing transactions between distributing and controlled including the service agreement will be for fair_market_value based on terms and conditions arrived at by the parties bargaining at arm’s length distributing is not and controlled after its formation will not be an investment_company as defined in sec_368 and iv the internal distribution will not be a disqualified_distribution as defined in sec_355 because immediately after the internal distribution i no person determined after applying sec_355 will hold disqualified_stock defined in sec_355 in distributing that constitutes a 50-percent_or_greater_interest defined in sec_355 in distributing and ii no person determined after applying sec_355 will hold disqualified_stock defined in sec_355 in controlled that constitutes a 50-percent_or_greater_interest defined in sec_355 in controlled v immediately after the transaction as defined in sec_355 neither distributing nor controlled will be a disqualified_investment_corporation within the meaning of sec_355 distributing makes the following representations for the split-off w any indebtedness owed by controlled to distributing after the split-off will not constitute stock_or_securities plr-112657-09 x y z the fair_market_value of controlled stock received by shareholder c will be approximately equal to the fair_market_value of the distributing stock surrendered by shareholder c in the split-off no part of the consideration distributed by distributing will be received by shareholder c as a creditor employee or in any capacity other than that of a shareholder of distributing the five years of financial information submitted on behalf of the location a business conducted by distributing a member of the distributing separate_affiliated_group sag as defined in sec_355 are representative of its present operation and with regard to that business there have been no substantial operational changes since the date of the last financial statements submitted distributing is and immediately after the split-off will be affiliated with distributing in a manner that satisfies sec_1504 without regard to sec_1504 aa the five years of financial information submitted on behalf of the location b business to be conducted by controlled are representative of its present operation and with regard to that business there have been no substantial operational changes since the date of the last financial statements submitted bb following the split-off distributing will continue the location a business through distributing independently and with its separate employees cc following the split-off controlled will continue the location b business independently and with its separate employees dd neither the location a business conducted by distributing nor control of an entity conducting this business will have been acquired during the five- year period ending on the date of the split-off in a transaction in which gain_or_loss was recognized or treated as recognized under prop_reg sec_1_355-3 in whole or in part ee neither the location b business to be conducted by controlled nor control of an entity conducting this business will have been acquired during the five-year period ending on the date of the split-off in a transaction in which gain_or_loss was recognized or treated as recognized under prop_reg sec_1_355-3 in whole or in part ff the split-off will be carried out for the following corporate business_purpose to separate the location b business from the location a business and thereby eliminate management disagreements that have developed over how best to conduct operations at the two locations the plr-112657-09 split-off is motivated in whole or substantial part by this corporate business_purpose gg the split-off will not be used principally as a device for the distribution of earnings_and_profits of distributing or controlled or both hh the split-off is not part of a plan or series of related transactions within the meaning of sec_1_355-7 pursuant to which one or more persons will acquire other than as a result of the split-off directly or indirectly stock representing a 50-percent_or_greater_interest within the meaning of sec_355 in distributing or controlled including any predecessor or successor of any such corporation ii jj kk ll no intercorporate debt will exist between distributing and distributing on the one hand and controlled on the other at the time of or subsequent to the split-off immediately before the split-off items of income gain loss deduction and credit will be taken into account as required by the applicable intercompany_transaction regulations see sec_1_1502-13 and -14 as in effect before the publication of t d 1995_2_cb_147 and as currently in effect sec_1_1502-13 as published by t d further any excess_loss_account that distributing has in the controlled stock will be included in income immediately before the split-off to the extent required by regulations see sec_1_1502-19 at the time of the split-off distributing will not have an excess_loss_account in the stock of controlled payments made in connection with any continuing transactions between distributing and controlled including the service agreement will be for fair_market_value based on terms and conditions arrived at by the parties bargaining at arm’s length immediately after the split-off will not be a disqualified_distribution as defined in sec_355 because the split-off i no person determined after applying sec_355 will hold disqualified_stock defined in sec_355 in distributing that constitutes a 50-percent_or_greater_interest defined in sec_355 in distributing and ii no person determined after applying sec_355 will hold disqualified_stock defined in sec_355 in controlled that constitutes a 50-percent_or_greater_interest defined in sec_355 in controlled mm immediately after the transaction as defined in sec_355 neither distributing nor controlled will be a disqualified_investment_corporation within the meaning of sec_355 plr-112657-09 rulings based solely on the information submitted and the representations set forth above we rule as follows on the contribution and internal distribution the contribution followed by the internal distribution will qualify as a reorganization within the meaning of sec_368 distributing and controlled will each be a_party_to_a_reorganization within the meaning of sec_368 no gain_or_loss will be recognized by distributing on the contribution sec_357 and sec_361 no gain_or_loss will be recognized by controlled on the contribution sec_1032 the basis controlled has in each asset received in the contribution will equal the basis of that asset in the hands of distributing immediately before its transfer sec_362 the holding_period controlled has in each asset received in the contribution will include the period during which distributing held that asset sec_1223 no gain_or_loss will be recognized by distributing on the internal distribution sec_361 no gain_or_loss will be recognized by and no amount will be included in the income of distributing on the internal distribution sec_355 the aggregate basis of the stock of distributing and controlled in the hands of distributing immediately after the internal distribution will equal distributing 2's aggregate basis in the stock of distributing immediately before the internal distribution this aggregate basis will be allocated between the distributing stock and the controlled stock in proportion to the fair_market_value of each in accordance with sec_1_358-2 sec_358 b and c the holding_period distributing has in the controlled stock will include the holding_period of the distributing stock on which the internal distribution is made provided that the distributing stock is held as a capital_asset on the date of the internal distribution sec_1223 plr-112657-09 earnings_and_profits will be allocated between distributing and controlled in accordance with sec_312 and sec_1_312-10 and sec_1_1502-33 based solely on the information submitted and the representations set forth above we rule as follows on the split-off no gain_or_loss will be recognized by distributing on the split-off sec_355 no gain_or_loss will be recognized by and no amount will be included in the income of shareholder c on the split-off sec_355 the aggregate basis shareholder c has in the controlled stock immediately after the split-off will equal his aggregate basis in the distributing stock immediately before the split-off in accordance with sec_1_358-2 sec_358 and b the holding_period shareholder c has in the controlled stock will include the holding_period of the distributing stock exchanged in the split-off provided the distributing stock is held as a capital_asset on the date of the split-off sec_1223 earnings_and_profits will be allocated between distributing and controlled in accordance with sec_312 and sec_1_312-10 and sec_1_1502-33 caveats no opinion is expressed about the federal_income_tax treatment of the proposed transaction under other provisions of the code or regulations or the federal_income_tax treatment of any conditions existing at the time of or effects resulting from the proposed transaction that are not specifically covered by the above rulings in particular no opinion is expressed regarding i whether the internal distribution and split-off satisfy the business_purpose requirement of sec_1_355-2 ii whether the internal distribution or split-off is used principally as a device for the distribution of the earnings_and_profits of distributing distributing or controlled and iii whether the internal distribution or split-off and an acquisition or acquisitions are part of a plan or series of related transactions under sec_355 procedural matters this ruling is directed only to the taxpayers who requested it sec_6110 provides that it may not be used or cited as precedent plr-112657-09 a copy of this ruling letter must be attached to the federal_income_tax return of each party involved in the proposed transaction for the taxable_year in which the proposed transaction is completed alternatively taxpayers filing their returns electronically may satisfy this requirement by attaching a statement to their returns that provides the date and control number of the letter_ruling in accordance with the power_of_attorney on file with this office a copy of this letter is being sent to your authorized representative sincerely mark j weiss assistant to branch chief branch office of associate chief_counsel corporate cc
